[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO MODIFY ALIMONY AND SUPPORT (154)
This motion came on for hearing on August 27, 2001 at which time the parties agreed that the court would hear it at time of trial. The trial commenced on September 6, 2001. The pendente orders now sought to be modified were entered on June 26, 2001 by oral ruling from the bench in open court. The transcript was signed in lieu of a written memo (139.10). The initial order was reduced to $8,000 monthly, unallocated, payable to the defendant by the plaintiff effective as of April 2, 2001. In addition, quarterly payments of $15,000 were terminated and the three payments that had accrued were suspended until final judgment to be disposed of at that time. The court did not alter the initial order that required the plaintiff to pay the mortgage, taxes, and life insurance. An arrearage found of $12,000 based on the modified order was also ordered liquidated.
The assertion in the plaintiff's motion that the court used targeted earnings to form the reduced order is not found in the court's ruling. The court did reference testimony that
  ". . . . that the plaintiff's income has been impacted adversely since April with slightly under 20 percent reduction."
The motion is denied.
HARRIGAN, J.T.R. CT Page 6255